IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-74,996-02


EX PARTE SHAWN CODY COLEMAN, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2005-240B IN THE 421ST JUDICIAL DISTRICT COURT
CALDWELL COUNTY 


 Per Curiam.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted in count one of aggravated assault with a deadly weapon and in count two of possession
of a prohibited weapon.  The Applicant's sentence was assessed at twelve years' confinement in
count one and seven years' confinement in count two.  The Eighth Court of Appeals affirmed
Applicant's conviction.  Coleman v. State, No. 08-10-00297-CR (Tex. App.-El Paso, delivered 
	2
October 5, 2011, no pet.). 
	After a review of the record, we find that Applicant's claims of an excessive sentence and
ineffective assistance of counsel are without merit and deny relief.  Applicant's remaining claim
regarding the failure to award pre-sentence jail time credit is dismissed.  See Ex parte Florence, 319
S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).


DELIVERED: September 26, 2012
DO NOT PUBLISH